MAINE SUPREME JUDICIAL COURT                                                  Reporter of Decisions
Decision:    2019 ME 167
Docket:      Ken-19-291
Submitted
  On Briefs: December 17, 2019
Decided:     December 19, 2019

Panel:          SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HUMPHREY, JJ.



                               IN RE CHILD OF NICHOLE W.


PER CURIAM

         [¶1]      Nichole W. appeals from a judgment of the District Court

(Waterville, Stanfill, J.) terminating her parental rights to her child.1 See

22 M.R.S. § 4055(1)(A)(1)(a), (1)(B)(2)(a), (b)(i)-(iv) (2018). The court did not

err or abuse its discretion in terminating the mother’s parental rights, and we

affirm the judgment.

         [¶2] In January 2018, when the child was less than a month old, the

Department of Health and Human Services filed a petition for a child protection

order and requested a preliminary protection order because the mother had

checked out of the hospital against medical advice and left her child at the

hospital without arranging for the child’s care. See 22 M.R.S. §§ 4032, 4034(1)



   1As of the time that the mother’s parental rights were terminated, paternity of the child had not
been established. Service by publication was ordered on the same day that the termination order
was entered.
2

(2018). The court (Montgomery, J.) entered a preliminary protection order

granting custody of the child to the Department. See 22 M.R.S. § 4034(2)

(2018).

         [¶3] Although the mother was afforded the opportunity for a summary

preliminary hearing, she did not appear. See 22 M.R.S. § 4034(4) (2018). Nor

did she appear at the subsequent jeopardy hearing held in May 2018.2 See

22 M.R.S. § 4035 (2018). Based on the evidence presented at that hearing, the

court (Stanfill, J.) found the child to be in circumstances of jeopardy because the

mother had missed visits with the child, including at the hospital; had made

poor decisions about her own health; and had experienced housing instability

and domestic violence without participating in services to alleviate these

circumstances. The court ordered in late 2018 that the Department could cease

reunification efforts with the mother because the mother had abandoned the

child.

         [¶4] The Department filed a petition for termination of the mother’s

parental rights in April 2019.            Despite having notice of the July 2019

termination hearing, the mother did not appear. The court heard testimony



    Although the mother was present in the courthouse on that day, she was warned by a Judicial
    2

Marshal about her behavior and left the premises before the hearing began.
                                                                                                 3

from the child’s foster mother, the Department caseworker assigned to the

mother, the mother’s assigned community counseling caseworker, and the

guardian ad litem.3 The court terminated the mother’s parental rights upon

finding as follows:

       This case started [with] [the mother] having left the hospital . . .
       after giving birth and not seeing her newborn for a week. She has
       a long history of housing instability, mental health issues, and
       remaining in domestically violent relationships. The court has no
       evidence of any rehabilitation efforts, and it appears she remains
       without her own housing. Most importantly, she has abandoned
       her daughter. She has not seen her in well over a year and has no
       relationship with her. [The child] deserves permanency. She is
       thriving in her foster family. It is in her best interest to be freed for
       adoption.

       [¶5] The mother timely appealed from the judgment but has not raised

any arguments on appeal. Her counsel filed a brief, in accordance with the

procedure outlined in In re M.C., 2014 ME 128, ¶ 7, 104 A.3d 139, indicating the

absence of any arguable issue of merit, and he notified the mother that she

could file a separate brief if she believed there was a valid ground for appeal

and could request the appointment of new counsel if she desired new

representation. We entered an order authorizing the mother to file a separate




   3 Although the guardian ad litem’s final report and three other previous reports were not
admitted at trial, see 22 M.R.S. § 4005(1)(D) (2018), the court’s findings are fully supported by
witness testimony and the reports of the guardian ad litem that were properly admitted in evidence.
4

brief by October 17, 2019, but the mother did not do so. We granted the

Department's motion to consider this appeal on the mother's brief without

briefing from the Department.

        [¶6] If a court finds multiple bases for parental unfitness, “we will affirm

if any one of the alternative bases is supported by clear and convincing

evidence.” In re M.B., 2013 ME 46, ¶ 37, 65 A.3d 1260. Here, the court found

the mother unfit based on all four grounds of unfitness, see 22 M.R.S.

§ 4055(1)(B)(2)(b)(i)-(iv), and the evidence is sufficient to support all of those

grounds, including abandonment.4 See 22 M.R.S. § 4002(1-A) (2018). The

evidentiary record further supports the court’s determination that termination

of the mother’s parental rights is in the best interest of the child, who, by the

time the judgment was entered, had spent the first year and a half of her young

life in foster care.          See id. § 4055(1)(B)(2)(a).               We affirm the court’s

well-supported judgment.

        The entry is:

                       Judgment affirmed.


    4The other bases for termination are that the mother is “unwilling or unable to protect the child
from jeopardy and these circumstances are unlikely to change within a time which is reasonably
calculated to meet the child's needs,” she “has been unwilling or unable to take responsibility for the
child within a time which is reasonably calculated to meet the child’s needs,” and she “has failed to
make a good faith effort to rehabilitate and reunify with the child pursuant to section 4041.” 22 M.R.S.
§ 4055(1)(B)(2)(b)(i), (ii), (iv).
                                                                          5




Christopher S. Berryment, Esq., Mexico, for appellant Mother

With leave of the Court, the Department of Health and Human Services did not
file a brief


Waterville District Court docket number PC-2018-3
FOR CLERK REFERENCE ONLY